Citation Nr: 0718862	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-35 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a back condition.

2.  Entitlement to service connection for prostate cancer due 
to Agent Orange exposure.

3.  Entitlement to service connection for disability claimed 
as dental condition with nerve damage to the tongue.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
October 1965 to February 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

The merits of the issue of service connection for a back 
condition and the matters of service connection for prostate 
cancer and a disability claimed as dental condition with 
nerve damage to the tongue are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for back condition in 
July 1969 and notified the veteran of its decision at that 
time; he did not appeal.

2.  Since the July 1969 decision, evidence not previously 
submitted to agency decisionmakers, relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim, 
has been submitted.


CONCLUSIONS OF LAW

1.  The RO's July 1969 decision denying service connection 
for back condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302(b), 20.1103 (2006).

2.  As new and material evidence has been received since the 
RO's July 1969 rating decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
a back condition are met.  38 U.S.C.A §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran appeals the RO's March 2004 decision denying 
service connection for back condition.  

The RO had previously denied service connection for back 
condition in July 1969 and notified the veteran of its 
decision at that time.  That decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  To reopen the claim, new and 
material evidence must be received.  38 U.S.C.A. § 5108.

The claim to reopen was received in March 2003.  The 
applicable provisions concerning new and material evidence 
from 38 C.F.R. § 3.156(a) are:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

For evidence to be new and material, it would have to make up 
for a deficiency that existed at the time of the prior 
decision.  Evans v. Brown, 9 Vet. App. 273 (1996).  The RO 
indicated in August 2005 that it had reopened the claim, but 
the Board must independently determine whether reopening is 
correct.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).


At the time of the July 1969 decision, the evidence showed 
treatment in service for lumbosacral strain.  The service 
discharge examination was normal and a VA examiner in May 
1969 indicated that there was no orthopedic back condition 
discoverable on clinical examination or by X-rays taken in 
February 1969.  The RO denied the veteran's claim in July 
1969 on the basis that a back condition was not found on last 
examination.  

There are now records showing that the veteran currently has 
a back condition, namely, VA medical records dated in 2004 
show that the veteran has various diagnoses involving the 
lumbar segment of the spine.  This evidence is new and 
material.  Therefore, the claim is reopened.  Any 
deficiencies in the notice required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), are harmless, as the claim has been 
reopened.

Although the claim is reopened, the Board will not decide 
this claim on the merits now.  Instead, the claim is remanded 
for additional development, as discussed below.


ORDER

The claim for service connection for a back condition is 
reopened based on new and material evidence.  To this extent 
only, the appeal is granted.


REMAND

The Board finds that additional development should be 
undertaken before considering the merits of the claims for 
service connection for a back condition, prostate cancer 
secondary to Agent Orange exposure, and disability claimed as 
dental condition with nerve damage to tongue.

Since current medical evidence indicates that there are 
various assessments --including one in January 2005 of lumbar 
spondylosis -- and the veteran had back strain in service and 
he has alleged continuity of symptomatology as well as 
private treatment, records of treatment from Dr. "Rossi" 
mentioned by the veteran during his January 2007 hearing 
(Transcript at 18) and an examination should be obtained.

Regarding prostate cancer, the veteran claims that this is 
due to Agent Orange exposure.  He indicated at his January 
2007 hearing that he flew to and from Vietnam on July 7, 
1968, and July 8, 1968, respectively, and that he washed 
planes that came back from Vietnam while he was stationed in 
Japan.  VA should assist the veteran by attempting to confirm 
this.  

Regarding his claimed dental condition with nerve damage to 
the tongue, a February 1969 service medical record notes 
lingual and inferior alveolar nerve complaints, and the 
veteran testified in January 2007 that he sustained nerve 
damage in service as a result of a dental procedure to remove 
a wisdom teeth, and that it never completely subsided.  
Accordingly, an examination should be conducted.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain Dr. Rossi's records of 
treatment of the veteran.

2.  Attempt to obtain Air Force 
documents such as flight logs, flight 
records, or aircraft repair and 
maintenance logs showing that while the 
veteran was assigned to the 777th Tac 
Alft Squadron (TAC), he flew from Naha, 
Okinawa to Cam Rahn Bay, Vietnam, as 
part of his duties on July 7, 1968; 
that he flew from Cam Rahn Bay back to 
Naha on July 8, 1968, on the same 
plane, and that he worked on that 
plane, which was possibly number 37826, 
at Cam Rahn Bay on those dates because 
of a jackscrew, flaps, or related 
mechanical problem; and also that the 
veteran washed planes that were back 
from Vietnam while serving in Japan.

3.  Conduct an examination of the 
veteran's back.  The claims file should 
be provided to the examiner for review.  
The examiner should indicate what 
diagnosis or diagnoses involving the 
lumbar segment of the spine are now 
appropriate, and, for each diagnosis, 
indicate whether it is at least as likely 
as not (a probability of at least 50 
percent) that the diagnosis is related to 
an in-service disease or injury.

4.  Conduct an examination for tongue 
nerve damage.  The claims file should be 
provided to the examiner for review.  The 
examiner should indicate whether it is at 
least as likely as not (a probability of 
at least 50 percent) that the veteran has 
a current lingual and/or alveolar nerve 
injury affecting the left side of his 
tongue, and if so, whether it is at least 
as likely as not (a probability of at 
least 50 percent) that it is related to 
in-service manifestations shown in 
February 1969.

5.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  The RO should specifically 
consider the February 1969 service dental 
record contained in the file, noting 
lingual and inferior alveolar nerve 
complaints, since the RO indicated in 
August 2005 that evidence did not show 
that the veteran had received treatment 
for any tongue condition in service and 
the veteran's claim is in part a claim 
for tongue nerve damage.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


